272 F.2d 711
UNITED STATES of America, owner of THE RUCHAMKIN, Appellant and Cross-Appellee,v.TEXAS COMPANY, Appellee and Cross-Appellant.Parley Bright, Administrator; Catherine Bode, Administratrix; Barbara Allred, Administratrix; and Margaret Fulwiler, Administratrix, Appellees.
No. 7941.
United States Court of Appeals Fourth Circuit.
Argued November 6, 1959.
Decided December 31, 1959.

Cross-Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria; Albert V. Bryan, Judge.


1
John G. Laughlin, Attorney, Department of Justice, Washington, D. C. (George Cochran Doub, Asst. Atty. Gen., John M. Hollis, U. S. Atty., Norfolk, Va., and Morton Hollander, Attorney, Department of Justice, Washington, D. C., on brief), for United States of America, owner of The Ruchamkin, appellant and cross-appellee.


2
Joseph M. Brush, New York City, and Francis N. Crenshaw, Norfolk, Va., for Texas Co., appellee and cross-appellant.


3
Lawrence Drasin, New York City (Marvin Schwartz, New York City, on brief), for Parley Bright, administrator, et al., appellees.


4
Before SOBELOFF, Chief Judge, SOPER, Circuit Judge, and R. DORSEY WATKINS, District Judge.


5
SOPER, Circuit Judge.


6
Affirmed upon the opinion of the District Court, 172 F.Supp. 905.


7
Affirmed.